Citation Nr: 1515846	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO. 13-09 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel







INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from November 1997 to March 1998 and served on active duty from February 2004 to April 2005 and from October 2005 to April 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The record reflects that, following her February 2013 substantive appeal in which she decline a hearing, in March 2015 correspondence the Veteran requested "to change my appeal hearing option from do not schedule a personal hearing to that I would like a hearing with an Indianapolis Regional Office hearing official." While the Veteran is clearly requesting a hearing, it is unclear what type of hearing is being requested, as the language used in the request could refer to either a Decision Review Officer (DRO) or Board hearing. As such, on remand the Veteran should be asked to clarify the type of hearing desired, specifically whether a DRO, Travel Board, or videoconference hearing. Then, schedule the Veteran for the type of hearing that is requested, and provided her with appropriate notice of the date, time and location of that hearing. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran clarify whether she is requesting a DRO, Travel Board, or videoconference hearing.

2. Then, schedule the Veteran for the type of hearing indicated at the earliest available opportunity in accordance with applicable procedures, and notify the Veteran of the date and time thereof.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




